ACCEPTED
                                                                                          04-14-00558-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     3/4/2015 11:41:00 AM
                                                                                            KEITH HOTTLE
                                                                                                   CLERK




                           CAUSE NO. 04-14-00558-CV           FILED IN
                                                       4th COURT OF APPEALS
                                                        SAN ANTONIO, TEXAS
                  IN         THE COURT OF APPEALS      3/4/2015 11:41:00 AM
     FOURTH COURT OF                                     KEITH
                             APPEALS DISTRICT, SAN ANTONIO,     E. HOTTLE
                                                              TEXAS
                                                               Clerk


                                EDNA A. MARTINEZ
                                              APPELLANT
                                         v.
                   STATE OFFICE OF RISK MANAGEMENT
                                          APPELLEE


                  On Appeal from the 37th Judicial District Court,
                  Bexar County, Texas, Cause No. 2001-Cl-17102



  APPELLEE'S UNOPPOSED FIRST MOTION TO EXTEND TIME TO
                 FILE APPELLEE'S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      COMES      NOW      the   Appellee,     THE   STATE      OFFICE     OF    RISK

MANAGEMENT, by and through the undersigned Assistant Attorney General, and

would respectfully request an extension of time in which to file its Appellee's Brief.

Appellant is Edna A. Martinez. Appellant's Brief was filed on February 9, 2015,

making Appellee's Brief due on March 11, 2015. Due to its counsel's schedule and

workload, and pursuant to Rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate

Procedure, Appellee requests an additional 30 days to prepare its Appellee's Brief.
As the 30 day deadline from March 11, 2015 would fall on Saturday, April 11, 2015,

Appellee requests Appellee's Briefbe due on Monday, April 13, 2015.

      Due to a heavy caseload, counsel for Appellee has been required to travel for

work to attend meetings and hearings, and has therefore been required to be out of

the office for several full days during February of 2015. Also during February 2015,

Counsel for Appellee has been required to draft several pleadings and motions,

participate in settlement negotiations, and tend to many other time-sensitive day to

day matters on behalf of her clients. In addition, counsel for Appellee is currently

scheduled to attend trial beginning March 9, 2015, in the 105 1h Judicial District Court

of Kleberg County, Texas. As such, counsel for Appellee has not had adequate time

in which to prepare the Appellee' s Brief.

      This is Appellee' s first request for an extension of time to file its Appellee' s

Brief. There is no date set for submission or oral argument in this case. This motion

is filed on or before the deadline to file Appellee's Brief. Appellee has contacted

attorney for Appellant, Kenneth Howell, and he is unopposed to this Motion. This

extension is not sought for delay, but is necessary so that justice may be done.

                                         PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellee, THE STATE

OFFICE OF RISK MANAGEMENT, respectfully requests the Court grant its

motion and extend the time for filing its brief up to and including 30 days making
its brief due on April 13, 2015. Appellee prays for such further relief to which it

may be justly entitled.


                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      CHARLES E. ROY
                                      First Assistant Attorney General

                                      JAMES E. DA VIS
                                      Deputy Attorney General for Civil
                                      Litigation

                                      KARA L. KENNEDY
                                      Division Chief, Tort Litigation Division




                                      Assistant Attorney General
                                      State Bar No. 24063075
                                      Tort Litigation Division, MC-030
                                      P.O. Box 12548, Capitol Station
                                      Austin, Texas 78711-2548
                                      (512) 4 75-2036
                                      FAX: (512) 463-2224
                                      Emily.jakobeit@texasattorneygeneral.gov
                      CERTIFICATE OF CONFERENCE


     I hereby certify that on the 3rd day of March, 2015, I contacted Kenneth
Howell, attorney for Appellant, and on the 4th day of March 2015 he indicated he is
unopposed to this First Motion for Extension of Time to File Appellee's Brief.



                                              Emily R: Jakbbeit
                                              Assistant Attorney General




                          CERTIFICATE OF SERVICE

       I certify that o~<ll\a.A_     at approximately 1l: ~{) a.m/IT.'ffl'. I served a
copy of the Unopposed First Motion for Extension of Time to File Appellee Brief
on the party listed below by electronic service concurrently with the electronic filing
of the document. The electronic transmission of the document was reported as
complete. My email address is Emily.Jakobeit@texasattomeygeneral.gov and my
fax number is (512) 463-2224.


Mr. Kenneth W. Howell                         Via £-Service
Attorney at Law
629 S. Presa
San Antonio, Texas 78210
(210) 227-6305
(210) 227-6327




                                              Emily
                                              Assistant Attorney General